Title: To George Washington from Colonel Richard Butler, 13 January 1780
From: Butler, Richard
To: Washington, George


          
            10 OClock P.M. 13th jany 1780at Ringoes Tavern [Hunterdon County, N.J.]
            Sir
          
          In Compliance with your Excellency’s Orders I have been Endeavouring to Obtain the Supplies Required in the County of Hunterdon, & am happy to find the Magistrates & Inhabitants Apparantly Disposed to do Ev[e]ry thing in their power, but the Inclemency of the weather is Such that I fear their promises Cannot be performd in the time Specified but I Still hint the Necessity of my laying hand too in Case they do not perform.
          I have thot it the most speedy meathod to Call on the Magistrates of the Different Districts which I hope will Ansr the Purpos⟨e⟩; In Col. Taylors Col. Beavers & Col. Chamberlains I am Promisd 2100 Bushells of wheat & 133 Cattle to be Deliverd on Monday Tuesday & Wednesday Next being the Sixth day after the Respective Requisitions. Tomorrow I go to Col. Phillipss where I hope to obtain A good many Cattle & A tollerable Supply of wheat—Exclusive of the Above Quantity—the flour of Col. Jno. Taylors District I Expect will go on tomorrow as his &

Col. Berrys Mills Can go well & I Assure your Excellency, I am much beholden to Col. Taylor who has Sh⟨ow⟩n himself the Pattron & Publick friend & beg leave to Mention him in A Particular maner to your Excellency.
          I Shall write from maiden head, & from that (which is the last District) Proceed to the Place I have Directed the Grain & Cattle to be brot to in order to See that the full quotas are furnishd before I Return to Camp.
          I have Set Some of my Party to Clear the Ice from the Mills & Shall Endeavour to dispose of them to the best Advantage in forwarding your Excellencys wishes—& Evry thing in my Power Shall be done to Obtain the Supplies, I have observd A Number of Sledges going on with flour & other Provisions which makes me less Anxious to Send on unground Grain, but if your Excellency thinks it Necessary you will please Signify it pr Bearer & it Shall be Done. I Am Sir with Real Respect your Excellencys Most obedt Hbl. st
          
            R. Butler Col.
          
        